— The opinion of the Court was delivered by
Shauswood, C. J.
This case is before us by writ of error, under the Act of May 19th, 1879, Pamphlet L., 66. That act is very badly framed, and appears to confine the remedy it provides to proceedings against any attorney of said Court “for unprofessional conduct as an officer of the Court.” No doubt, attorneys may be disbarred for other causes than unprofessional conduct as an officer. Thus, if convicted in due course of law of any offence of the species crimen falsi, the Court would have the right to strike such convict from the roll of attorneys. We do not doubt that it was the intention of the Legislature to provide that this Court should review the proceedings of the inferior courts in striking attorneys from the roll in all cases, and to judge of the sufficiency of the cause. In the case before us, the plaintiff in error was *100arraigned on four specifications. In regard to the most important of them, it is enough to say that he has been tried and acquitted. "We are bound to consider him as innocent. If so, his temporary flight is not of such a character as ought to be visited with so heavy a penalty as disbarment. Nor is the offence of fornication of that character, even supposing that the Court below were competent to try him summarily. We come then to the fifth specification, which seems to have been subsequently added. If that showed an offence, an attempt to obstruct the due administration of justice, it was indictable, and the plaintiff in error was entitled to a trial in due course of law. It was not by any possible construction such misbehavior in his office of attorney as gave the Court summary power to suspend or remove him from office under the 73d section of the Act of April 14th, 1834, Pamphlet L., 354. The learned Court below seems to have thought that it was not indictable, but that it was an “ improper and immoral proposition and solicitation,” and that it was made by a lawyer whose knowledge on the like subjects is supposed to be critical. But how was it misbehavior in his office as attorney? Merely discreditable conduct as an individual, outside of his profession, was held in Dickens’s Case, 17 P.E. Smith, 169, not to give the Court jurisdiction. The worst that can be made of the conduct charged in the fifth specification is, that, being suspected of a very grievous and infamous criminal offence, that of complicity in procuring an abortion, he requested the district attorney to give him time that he might' see the prosecutor and fix it up right. We are not to forget that of this alleged crime he has since been found “ not guilty.” Even if conscious of innocence, to make such a request of the district attorney was no doubt improper. Yet some excuse certainly may be found for a young man under such circumstances. But where is the misbehavior in office? We do not see that the Court had jurisdiction under the fifth specification.
This young man has had a severe lesson, and he may yet, hereafter, redeem himself. He argued his case in propria persona, and in the course of it we had occasion to notice that, though the record did not show that he had been served with a copy of the fifth specification, of which defect he might have availed himself, he declined to take advantage of it, but frankly admitted service of a copy.
We need not say that this regard for truth produced a very favorable impression on the Court.
Order of the Court below reversed, and it is ordered that H-T-be restored to the bar, and that all costs, chai’ges, and expenses of the proceedings be paid by the County of Bucks.